Citation Nr: 0703516	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-16 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether there is new and material evidence to reopen and 
grant a claim for service connection for a lung condition.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from January to December 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

As discussed below, the Board finds that new and material 
evidence has been received for the claim of service 
connection for a lung condition, and it is therefore 
reopened.  The issue of entitlement to service connection is 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a lung 
condition was previously denied by the Board in November 
2000.

2.  There is new evidence presented since November 2000 that 
relates to an unestablished fact necessary to substantiate 
the claim.


CONCLUSIONS OF LAW

1.  The November 2000 Board decision denying service 
connection for a low back disability is final.  38 U.S.C.A. § 
7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

2.  Evidence received since November 2000 is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 2003, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
§ 5103(a) and § 3.159(b) for the request to reopen a claim 
for service connection for a lung condition.  The letter 
provided notice as to what general information was needed for 
the veteran to reopen and prove his claim and definitions of 
"new" and "material".  Although the letter did not inform 
the veteran as to what specific evidence was needed to reopen 
his claim, in accord with Kent v. Nicholson, 20 Vet. App. 1 
(2006), that information was provided in a June 2005 notice 
letter from the RO.  Although the June 2005 letter postdates 
the initial adjudication, the claim was subsequently 
readjudicated, without taint from the previous decisions.  

The veteran was also provided with notice as to the 
appropriate effective date and disability rating, in accord 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
in the May 2006 Supplemental Statement of the Case and a July 
2006 notice letter.  Although the information was received 
after the initial adjudication, the veteran was subsequently 
provided a personal hearing, and the hearing transcript 
reveals the veteran made no allegations of prejudice based on 
the timing of the notice.  Additionally, because the claim 
has been remanded, any prejudice can be cured on remand.  

The VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, obtaining Social Security 
Administration records, providing a personal hearing, and 
providing a VA examination.  Consequently, the duty to notify 
and assist has been met.  

The veteran seeks service connection for a lung condition.  
This claim was previously denied by the Board in November 
2000.  The November 2000 Board decision is final based on the 
evidence then of record.  U.S.C.A. § 7104; 38 C.F.R. §§ 38 
C.F.R. § 20.1100 (2000).  A claim will be reopened if new and 
material evidence is submitted, however.  38 U.S.C.A. §5108; 
38 C.F.R. § 3.156(a).  New evidence means existing evidence 
not previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The November 2000 Board decision denied the veteran's claim 
based on a lack of evidence of a current chronic lung 
condition.  Evidence submitted subsequent to the Board 
decision includes diagnoses of lung disorders such as 
atelectasis, restrictive lung disease, and dyspnea.  See 
e.g., September 2004 VA treatment record; November 2003 
private radiology report.  This evidence is new and material 
as it is previously unseen evidence that raises a reasonable 
possibility of substantiating the claim.  The claim is 
consequently reopened.


ORDER

New and material evidence has been received; the claim is 
reopened and, to that extent only, the appeal is granted.


REMAND

A November 2004 VA examination record indicates the examiner 
diagnosed the veteran with "[m]ild restrictive lung disease, 
more likely than not due to [the veteran's] obesity and 
elevated left hemidiaphragm."  The examiner added that the 
veteran's claims file was reviewed and, although the service 
medical files reported left lower lobe pneumonia in February 
1975, there was no evidence of a chronic lung disability.  
The examiner does not offer an opinion on the relationship 
between the veteran's diagnoses of atelectasis in 1975 and 
November 2003, however.  See November 2003 private radiology 
report; February 1975 service medical record.  Another VA 
examination is needed to determine if the veteran currently 
has atelectasis, and, if so, whether it is related to the in-
service diagnosis.  

At his August 2006 videoconference hearing, the veteran 
testified that he had recently received treatment for 
pneumonia at the Jackson VA Medical Center.  These treatment 
records must be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following action:

1. Request VA treatment records dating 
from February 2006, forwards.  
Additionally, ask the veteran about the 
existence of any outstanding private 
treatment records.  

2.  Schedule the veteran for a VA 
examination to determine if he has any 
current lung conditions.  If a lung 
condition is diagnosed, the examiner 
should opine whether it is at least as 
likely as not (i.e. to at least a 50-50 
degree of probability) that the lung 
condition is related to service.  The 
opinion should be framed in terms of the 
condition's relationship to service, 
rather than its relationship to other 
factors.  The examiner should also state 
whether the veteran currently has 
atelectasis, and, if so, whether it is 
related to the February 1975 in-service 
diagnosis.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.  

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case, 
containing notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


